DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 06/14/2022.
Claims 1-20 are pending and are rejected.
Claims 1, 7-8, 14-15, and 20 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15-14, rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US 10218668 B1) in view of Su (US 20210019839 A1) and further in view of Khoyilar (US 10942913 B1).
As to claim 1, Karp teaches a method comprising: 
monitoring, by a computing device, one or more notifications in a first activity feed (col. 9, line 5-8, fig. 1, the update notification generator 118 monitors, depending on the type of message, for the expiration time or event to occur (first activity feed)); 
determining that at least one notification of the one or more notifications in the first activity feed is outdated (col.9, lines 52-57, fig. 1, after the event notification is generated, the update notification generator 118 sends it to the message updater service 148 executed on a client 106 informing the message updater service 148 that an event has occurred or expiration time (outdated) has passed for the message with the corresponding message identifier 124);
removing, automatically, the at least one notification from the first activity feed based upon, at least in part, determining that the at least one notification in the first activity feed is outdated (col. 6, lines43-51, fig. 1, when a message is considered obsolete or no longer worth viewing, the message updater service 148 may take some sort of action with respect to the message. Such types of actions may include, for example, moving the message to another folder, deleting the message, changing the appearance of the message, modifying the message and/or some other type of action so that the recipient is not burdened by viewing messages that are no longer relevant to the recipient); and
placing the at least one notification in a second activity feed based upon, at least in part, determining that the at least one notification in the first activity feed is outdated (col. 6, lines 62-63, the message updater service 148 may request that the message be moved from Hannah's inbox folder (placing) to an expired/recalled messages folder (second activity feed)); and
Karp does not explicitly teach
wherein the first activity feed displays the one or more notification on a user interface; and
wherein the second activity feed displays the one or more notification on a user interface; and
generating a visual report identifying a plurality of statistics associated with the one or more notifications.
Su teaches
wherein the first activity feed displays the one or more notification on a user interface ([0091] the peer-to-peer recommendation system 102 waits a delay duration before providing the notification to enable the recommender to select and/or remove other social media accounts for recommending to the recommendee; [0094], fig. 5, the peer-to-peer recommendation system 102 modifies or updates the notification 504 as it is displayed within the activity feed 502 (first activity feed)); and
wherein the second activity feed displays the one or more notification on a user interface ([0098], fig. 6, the peer-to-peer recommendation system 102 further provides remove options such as the remove option 606 to remove social media accounts from the listing 608 (second activity feed));
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Karp disclosure, the first and the second notification display in a user interface, as taught by Su.  One would be motivated to do so to provide an efficient recommendee user interface that enables a recommendee to view and manage social media account recommendations with relatively few user interactions.	
Karp and Su do not explicitly teach
generating a visual report identifying a plurality of statistics associated with the one or more notifications.
Khoyilar teaches
generating a visual report identifying a plurality of statistics associated with the one or more notification (col. 30, lines 24-29, the event notification value summary graph can illustrate a hierarchical event notification value summary statistic graph, which can visualize event notification content phases and amount of event notification contents that are accepted, redeemed, removed by the user, and/or expired).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Karp and Su disclosure, the summary statistic graph associated with the event notification, as taught by Khoyilar.  One would be motivated to do so to improve display interface technology by allowing a user to more quickly access event notification-related information stored in the application and/or a corresponding database.	

As to claim 2, Karp, Su, and Khoyilar teach the method of claim 1 wherein Karp further teaches the at least one notification on the first activity feed is determined to be outdated based upon, at least in part, a duration of time that the at least one notification is in the first activity feed (col. 8, lines 30-32, generating messages that may expire after a period of time or following an occurrence of an event).

As to claim 3, Karp, Su, and Khoyilar teach the method of claim 1 wherein Karp further teaches the at least one notification on the first activity feed is determined to be outdated based upon, at least in part, a status update indicating completion of a task associated with the at least one notification (col. 6, lines 38-42, upon determining that a message is obsolete or no longer worth viewing to the recipient (indicating completion of a task), the message updater service 148 may interact with the client communication application 145 to alter the message as displayed on the user interface 154 associated with the client communication application 145). 

As to claim 4, Karp, Su, and Khoyilar teach the method of claim 1 wherein Karp further teaches the at least one notification on the first activity feed is determined to be outdated based upon, at least in part, a location of a user associated with the at least one notification (col. 4, lines 19-23, if the recipient fails to access their messages over a period of time for a variety of reasons, such as, for example, going on vacation (location), the recipient may return to find multiple messages in their inbox that are no longer relevant).  

As to claim 7, Karp, Su, and Khoyilar teach the method of claim 1, wherein Karp further teaches the report identifying the plurality of statistics associated with the one or more notifications is distinguished based upon which is associated with each respective notification of the one or more notifications (col. 3, lines 5-9, upon detection of an event or expiration date, the update notification generator 118 generates and provides a notification to a client 106 with respect to the expiration or occurrence of an event associated with a particular message).

As to claims 8, a computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed by one or more processors, causes the one or more processors to perform operations comprising: 
monitoring one or more notifications in a first activity feed (col. 9, line 5-8, fig. 1, the update notification generator 118 monitors, depending on the type of message, for the expiration time or event to occur (first activity feed)); 
determining that at least one notification of the one or more notifications in the first activity feed is outdated (col.9, lines 52-57, fig. 1, after the event notification is generated, the update notification generator 118 sends it to the message updater service 148 executed on a client 106 informing the message updater service 148 that an event has occurred or expiration time (outdated) has passed for the message with the corresponding message identifier 124);
removing, automatically, the at least one notification from the first activity feed based upon, at least in part, determining that the at least one notification in the first activity feed is outdated (col. 6, lines43-51, fig. 1, when a message is considered obsolete or no longer worth viewing, the message updater service 148 may take some sort of action with respect to the message. Such types of actions may include, for example, moving the message to another folder, deleting the message, changing the appearance of the message, modifying the message and/or some other type of action so that the recipient is not burdened by viewing messages that are no longer relevant to the recipient); and
placing the at least one notification in a second activity feed based upon, at least in part, determining that the at least one notification in the first activity feed is outdated (col. 6, lines 62-63, the message updater service 148 may request that the message be moved from Hannah's inbox folder (placing) to an expired/recalled messages folder (second activity feed)),
Karp does not explicitly teach
wherein the first activity feed displays the one or more notification on a user interface; and
wherein the second activity feed displays the one or more notification on a user interface;
generating a visual report identifying a plurality of statistics associated with the one or more notification.
Su teaches
wherein the first activity feed displays the one or more notification on a user interface ([0091] the peer-to-peer recommendation system 102 waits a delay duration before providing the notification to enable the recommender to select and/or remove other social media accounts for recommending to the recommendee; [0094], fig. 5, the peer-to-peer recommendation system 102 modifies or updates the notification 504 as it is displayed within the activity feed 502 (first activity feed)); and
wherein the second activity feed displays the one or more notification on a user interface ([0098], fig. 6, the peer-to-peer recommendation system 102 further provides remove options such as the remove option 606 to remove social media accounts from the listing 608 (second activity feed));
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Karp disclosure, the first and the second notification display in a user interface, as taught by Su.  One would be motivated to do so to provide an efficient recommendee user interface that enables a recommendee to view and manage social media account recommendations with relatively few user interactions.	
Karp and Su do not explicitly teach
generating a visual report identifying a plurality of statistics associated with the one or more notifications.
Khoyilar teaches
generating a visual report identifying a plurality of statistics associated with the one or more notification (col. 30, lines 24-29, the event notification value summary graph can illustrate a hierarchical event notification value summary statistic graph, which can visualize event notification content phases and amount of event notification contents that are accepted, redeemed, removed by the user, and/or expired).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Karp and Su disclosure, the summary statistic graph associated with the event notification, as taught by Khoyilar.  One would be motivated to do so to improve display interface technology by allowing a user to more quickly access event notification-related information stored in the application and/or a corresponding database.	

As to claims 15, a computing system comprising: 
a memory (fig. 5, memory 506); and 
at least one processor in communication with the memory (fig. 5, processor 512), the at least one processor configured to: 
monitor one or more notifications in a first activity feed (col. 9, line 5-8, fig. 1, the update notification generator 118 monitors, depending on the type of message, for the expiration time or event to occur (first activity feed)); 
determine that at least one notification of the one or more notifications in the first activity feed is outdated (col.9, lines 52-57, fig. 1, after the event notification is generated, the update notification generator 118 sends it to the message updater service 148 executed on a client 106 informing the message updater service 148 that an event has occurred or expiration time (outdated) has passed for the message with the corresponding message identifier 124); 
remove, automatically, the at least one notification from the first activity feed based upon, at least in part, determining that the at least one notification in the first activity feed is outdated (col. 6, lines43-51, fig. 1, when a message is considered obsolete or no longer worth viewing, the message updater service 148 may take some sort of action with respect to the message. Such types of actions may include, for example, moving the message to another folder, deleting the message, changing the appearance of the message, modifying the message and/or some other type of action so that the recipient is not burdened by viewing messages that are no longer relevant to the recipient); and 
place the at least one notification in a second activity feed based upon, at least in part, determining that the at least one notification in the first activity feed is outdated (col. 6, lines 62-63, the message updater service 148 may request that the message be moved from Hannah's inbox folder (placing) to an expired/recalled messages folder (second activity feed)); 
Karp does not explicitly teach
wherein the first activity feed displays the one or more notification on a user interface; and
wherein the second activity feed displays the one or more notification on a user interface;
generating a visual report identifying a plurality of statistics associated with the one or more notification.
Su teaches
wherein the first activity feed displays the one or more notification on a user interface ([0091] the peer-to-peer recommendation system 102 waits a delay duration before providing the notification to enable the recommender to select and/or remove other social media accounts for recommending to the recommendee; [0094], fig. 5, the peer-to-peer recommendation system 102 modifies or updates the notification 504 as it is displayed within the activity feed 502 (first activity feed)); and
wherein the second activity feed displays the one or more notification on a user interface ([0098], fig. 6, the peer-to-peer recommendation system 102 further provides remove options such as the remove option 606 to remove social media accounts from the listing 608 (second activity feed));
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Karp disclosure, the first and the second notification display in a user interface, as taught by Su.  One would be motivated to do so to provide an efficient recommendee user interface that enables a recommendee to view and manage social media account recommendations with relatively few user interactions.	
Karp and Su do not explicitly teach
generating a visual report identifying a plurality of statistics associated with the one or more notifications.
Khoyilar teaches
generating a visual report identifying a plurality of statistics associated with the one or more notification (col. 30, lines 24-29, the event notification value summary graph can illustrate a hierarchical event notification value summary statistic graph, which can visualize event notification content phases and amount of event notification contents that are accepted, redeemed, removed by the user, and/or expired).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Karp and Su disclosure, the summary statistic graph associated with the event notification, as taught by Khoyilar.  One would be motivated to do so to improve display interface technology by allowing a user to more quickly access event notification-related information stored in the application and/or a corresponding database.	

As to claims 9-11 and 14, Karp, Su, and Khoyilar teach all limitations as asserted above with regard to claims 2-4 and 7, respectively.
As to claims 16-17 and 20, Karp, Su, and Khoyilar teach all limitations as asserted above with regard to claims 2-4 and 7, respectively.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US 10218668 B1) in view of Su (US 20210019839 A1), in view of Khoyilar (US 10942913 B1), and further in view of Veprek (US 20050198265 A1).
As to claim 5, Karp, Su, and Khoyilar teach all the limitations of claim 1, Karp does not explicitly teach: 
removing the at least one notification from the second activity feed based upon, at least in part, receiving user input associated with the at least one notification; and 
placing the at least one notification in the first activity feed as a new notification based upon, at least in part, receiving the user input associated with the at least one notification.
Veprek teaches
removing the at least one notification from the second activity feed based upon, at least in part, receiving user input associated with the at least one notification ([0015] the notification delivery system may temporarily or permanently archive expired notifications so that the user can still retrieve them by special request); and 
placing the at least one notification in the first activity feed as a new notification based upon, at least in part, receiving the user input associated with the at least one notification ([0025] the notification is discarded if it has expired. The expiration may be determined based on a time stamp of the notification, or it may be determined based on replacement of the notification with a new notification (placing the at least one notification)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Karp disclosure, a replacement an expired notification with a new one, as taught by Veprek.  One would be motivated to do so to delivery of information notifications based on factors such as user activity and user environment.

As to claim 12, Karp, Su, Khoyilar, and Veprek teach all limitations as asserted above with regard to claim 5. 
As to claim 18, Karp, Su, Khoyilar, and Veprek teach all limitations as asserted above with regard to claim 5.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US 10218668 B1), in view of Su (US 20210019839 A1), in view of Khoyilar (US 10942913 B1), and further in view of Zubas (US 20100149300 A1).
As to claim 6, Karp, Su, and Khoyilar teach the method of claim 1, Karp does not explicitly teach: 
determining that the at least one notification in the second activity feed is outdated; and
removing the at least one notification from the second activity feed based upon, at least in part, determining that the at least one notification in the second activity feed is outdated.
Zubas teaches
determining that the at least one notification in the second activity feed is outdated ([0017] The function deletes such stored messages permanently when it determines by the time stamp that a message has reached a global Delete Time value); and
removing the at least one notification from the second activity feed based upon, at least in part, determining that the at least one notification in the second activity feed is outdated ([0018] the global Delete Time value is programmable in the handset, which enables the handset to determine how the age of messages in the Deleted Messages folder, and to permanently delete messages).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Karp disclosure, a permanently delete notifications in a delete folder when expire time is reached, as taught by Zubas.  One would be motivated to do so to reduce the amount of memory needed to store message that previously remained in memory until a system determined time had passed.

As to claim 13, Karp, Su, Khoyilar, and Zubas teach all limitations as asserted above with regard to claim 6. 

As to claim19, Karp, Su, Khoyilar, and Zubas teach all limitations as asserted above with regard to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456